            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

CHARLES A. McKUHN JR.
Reg. #23556-076                                              PETITIONER

V.                        No. 2:19 -cv -95-DPM

DEWAYNE HENDRIX,
Warden, FCC Forrest City                                    RESPONDENT

                                 ORDER
     The Court adopts Magistrate Judge Harris's unopposed
recommendation, NQ 9. FED. R. CIV. P. 72(b) (1983 addition to advisory
committee notes). McKuhn's § 2241 petition will be dismissed without
prejudice for lack of jurisdiction.
     So Ordered.



                                      D.P. Marshall Jr.
                                      United States District Judge

                                             J0v-d* 42019
